TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00096-CV


Thomas Terry, Jr. and derivatively Cardiac Services of Texas, Inc. and 
Cardiac Services of Austin, L.P., Appellants

v.

Darrell Sargent; Cardiac Products of Texas, Inc.; Cardiostaff Corporation; and 
Larry Lawson, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. GN304065, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

 This appeal, after being abated due to the bankruptcy filing of appellant Thomas
Terry, Jr., was reinstated on January 8, 2008.  No clerk's record has been filed due to appellants'
failure to pay or make arrangements to pay the clerk's fee for preparing the clerk's record.  
		If the trial court fails to file the clerk's record due to appellant's failure to pay or make
arrangements to pay the clerk's fee for preparing the clerk's record, the appellate court may dismiss
the appeal for want of prosecution unless the appellant was entitled to proceed without payment of
costs.  Tex. R. App. P. 37.3(b).
		Darrell Sargent, as assignee of Terry's right, title, and interest in the claims set forth
in this appeal, filed a motion to dismiss the appeal.  However, this motion does not indicate that
Sargent is an assignee of the interests of the remaining appellants, Cardiac Services of Texas, Inc.
or Cardiac Services of Austin, L.P. 
		By order dated January 8, 2008, this Court directed appellants to make arrangements
for filing of the clerk's record within 30 days.  Because appellants have failed to pay or make
arrangements to pay the clerk's fee for preparing the clerk's record, this appeal is dismissed for want
of prosecution.  Sargent's motion to dismiss is dismissed as moot.

						__________________________________________
						Diane Henson, Justice
Before Chief Justice Law, Justices Puryear and Henson
Dismissed for Want of Prosecution
Filed:   May 6, 2008